—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of Southtowns Insulations (defendant) for summary judgment. Plaintiffs’ release of the other alleged tortfeasors did not relieve defendant of liability for plaintiffs’ injuries (see, General Obligations Law § 15-108 [a]; Gonzales v Armac Indus., 81 NY2d 1, 5). The "equitable share of the damages” among defendant and the released tortfeasors is a factual determination to be made at trial (General Obligations Law § 15-108 [a]; see, Heinsohn v Putnam Community Hosp., 65 AD2d 767). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Reargument.) Present — Green, J. P., Pine, Wesley, Balio and Boehm, JJ.